Citation Nr: 1020664	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic back disorder 
to include lumbar stenosis.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had certified active service from December 1967 
to February 1971.  He had additional duty with the Naval 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied separate 
compensable evaluations for each of the Veteran's ears under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
February 2007, the RO denied service connection for a chronic 
back disorder to include lumbar stenosis.  In September 2008, 
the Board denied increased and/or separate evaluations for 
the Veteran's tinnitus and remanded the issue of service 
connection for a chronic back disorder to the RO for 
additional action.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

In its September 2007 Remand instructions, the Board 
directed, in pertinent part, that:

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Naval 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

***

5.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
back disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion at to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic back 
disability had its onset during active 
service/active duty or otherwise 
originated during or is causally related 
to his periods of active service/active 
duty.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.

In June 2008, the Veteran was afforded a VA examination for 
compensation purposes in accordance with the Board's remand 
instructions.  The June 2008 VA examination report conveys 
that "no [service treatment records] available for review by 
this examiner."  

In January 2009, the RO contacted the National Personnel 
Record Center (NPRC) and requested that the Veteran's periods 
of active duty, active duty for training, and inactive duty 
for training with the Naval Reserve be verified and all 
available service medical records associated with such duty 
be forwarded for incorporation into the record.  In January 
2009, the NPRC indicated that:

Prior VA 3101 response furnished to 
Lincoln, NE on 02/28/2004 contained 
[service treatment records].  Active duty 
service for this Veteran is as follows:  
From 22 Dec 1967 to 16 Feb 1971 
Honorable.  All other service was 
Reserve/Reserve Training time only.
While the RO attempted to comply with the Board's Remand 
instructions, the Veteran's periods of active duty, active 
duty for training, and inactive duty for training with the 
Naval Reserve have not been verified; service treatment 
records associated with such duty have not been requested for 
incorporation into the record; and the Veteran's service 
treatment records were not provided to the examiner at the 
June 2008 VA examination for compensation purposes.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again contact the NPRC and/or the 
appropriate service entity and request 
that (1) it verify the Veteran's periods 
of active duty, active duty for training, 
and inactive duty for training with the 
Naval Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic back 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion at to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic back 
disability had its onset during active 
service/active duty; is etiologically 
related to the Veteran's combat 
experiences and other duties in the 
Republic of Vietnam; or otherwise 
originated during or is causally related 
to his periods of active service/active 
duty.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
a chronic back disorder with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

